                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §       Criminal Action No. 3:18-CR-100-L
                                                 §
 DAVID MICHAEL LADD                              §


                         MEMORANDUM OPINION AND ORDER

I.     Introduction

       Before the court is Defendant’s Motion for Leave to File Motion to Suppress (Doc. 92),

filed April 23, 2021; and Defendant’s Motion for Leave to File a Reply to the Government’s

Response to Motion for Leave to File Motion to Suppress (Doc. 95). After careful consideration

of the motions, response by the Government, record and applicable law, the court denies

Defendant’s Motion for Leave to File Motion to Suppress (Doc. 92), and denies Defendant’s

Motion for Leave to File a Reply to the Government’s Response to Motion for Leave to File

Motion to Suppress (Doc. 95).

II.    Motion for Leave (Doc. 92)

       Defendant David Michael Ladd (“Defendant” or “Mr. Ladd”) seeks leave to file a motion

to suppress the use of a pole camera that was used to monitor his movements for approximately

two and one-half months. He makes the request because he contends that his counsel only recently

learned on March 23, 2021, that the United States Court of Appeals for the First Circuit held an en

banc oral argument in United States v. Moore-Bush, No. 19-1625, to determine whether the

prolonged use of a video pole camera requires a warrant under the Fourth Amendment to the

United States Constitution. The Government opposes the motion. The court, for the reasons

stated by the Government and those stated herein, agrees that the motion should be denied.

Memorandum Opinion and Order – Page 1
III.   Discussion

       Mr. Ladd cites to no federal authority that sufficiently supports and is binding on this court

to justify suppression of the evidence obtained by use of a pole camera in this case. The court has

reviewed the three cases cited by the Government: United States v. Houston, 813 F.3d 282, 287-

90 (6th Cir. 2016); United States v. Jackson, 213 F.3d 1269, 1280-81 (10th Cir.), vacated on other

grounds, 531 U.S. 1033 (2000); and United States v. Vankesteren, 553 F.3d 286, 290-91 (4th Cir.

2009). None of these cases supports Defendant’s argument. Houston and Jackson both rely on

preexisting Supreme Court authority (citations omitted) to hold that the use of a pole camera or

other recording of a residence and its curtilage that are exposed to public view does not violate a

person’s reasonable expectation to privacy under the Fourth Amendment. Vankesteren, while

having some relevance, deals more with the “open-fields doctrine.” Id. at 289.

       Mr. Ladd’s reliance on United States v. Cuevas-Sanchez, 821 F.2d 248 (5th Cir. 1987), is

misplaced. In Cuevas-Sanchez, the defendant had installed a “10-foot-high fence” that bordered

his back yard. Federal agents, after obtaining court authorization, “installed [a] video camera atop

a power pole overlooking” the fence. Id. at 250. This camera allowed law enforcement agents to

observe criminal activity regarding drug trafficking in Cuevas-Sanchez’s back yard. Id. The Fifth

Circuit stated that “[t]he [G]overnment’s actions … qualif[ied] as a search under the [F]ourth

[A]mendment.” Id. at 251.

       Cuevas-Sanchez does not carry the day for Defendant. As Mr. Ladd readily acknowledges,

there is no 10-foot-high fence in his case, or any fence at all. Moreover, he acknowledges that

“the pole camera was set up to surveil the front of the property, and the front of the property was

not protected by a fence.” Def.’s Mot. to Suppress 4 n.5 (Doc. 92-2). Further, the federal agents

in Cuevas-Sanchez had applied for court authorization to set up the video pole camera. Cuevas-


Memorandum Opinion and Order – Page 2
Sanchez, 821 F.2d at 249-50. That the Government sought court authorization from the district

court necessarily lends sufficient support that it knew or believed that the use of video pole camera

could violate the Fourth Amendment under the circumstances presented in Cuevas-Sanchez. The

facts in Cuevas-Sanchez are clearly distinct from those present in Mr. Ladd’s case. Additionally,

it is not uncommon for residents to erect or maintain a privacy fence around their back yards,

which tends to indicate that there is some reasonable expectation of privacy insofar as that portion

of the property is concerned. For all of these reasons, Cuevas-Sanchez does not support Mr. Ladd’s

argument that the video pole camera as used in this case contravenes the Fourth Amendment.

       Finally, Defendant makes no argument or assertion that the pole camera captured views or

activities that were unavailable to members of the public had they parked in front of the property

on public property or walked past the property on a public road or street. In other words, if the

images captured by the camera are the same images that are plainly visible to members of the

public who passed by or viewed the property in question from a public place, no Fourth

Amendment violation occurred by the Government’s use of the pole camera.

       Mr. Ladd has set forth nothing to justify that he had a reasonable expectation of privacy in

this case, and the court does not understand why he waited until now to seek leave to file a motion

to suppress. Defendant relies heavily on Carpenter v. United States, 138 S. Ct. 2206 (2018), as it

is liberally sprinkled throughout his proposed motion to suppress. Carpenter was decided on June

22, 2018, almost three years ago. With respect to the motion for leave and the proposed motion to

suppress, all cases cited by Defendant were available and should have been known to him through

the exercise of reasonable diligence well before the date his motion for leave was filed. The case

of United States v. Moore-Bush was argued en banc on March 23, 2021, yet the motion was not

filed until 31 days after the argument. Moreover, the First Circuit announced in December 2020


Memorandum Opinion and Order – Page 3
that en banc oral argument would take place in March 2020. Even if the court accepts Mr. Ladd’s

explanation, the motion does not adequately explain why it could not have been filed earlier.

Regardless, any opinion issued in that case by the First Circuit is not binding on this court.

       When Mr. Ladd and his counsel summarily and cavalierly dismiss the late filing date of

the motion by stating that no prejudice will occur because it was filed 52 days before trial, they

miss the point. First, 14 of the 52 days have now elapsed since the filing of Defendant’s motion.

The statement is made in such a way as if the court has little or nothing to do in those 52 days. The

court does not know whether the statement was made out of arrogance or because of an innocent

lack of knowledge regarding this court’s busy docket.

       Second, Mr. Ladd’s case is not the only case in this court set for trial in June. The court

has been, and is, dealing with pretrial motions and matters in the other cases set for the month of

June, and all of the motions in those cases were filed before the two late motions in this case that

Defendant has filed. Prior to the COVID-19 Pandemic, the court had a busy docket; the criminal

docket has become even busier than it was prior to the Pandemic.

       The court held a motion-to-suppress hearing yesterday in United States of America v.

Michael Tremaine Schexnayder; and another such hearing is set in United States of America v.

Juan Carlos Sanchez-Ceja, for May 14, 2021. The motions in both of these cases were filed before

the current motions were filed by Mr. Ladd. The court has to write opinions or orders setting forth

its rulings regarding each of these cases. The Schexnayder case is set for trial on June 1, 2021, at

9:00 a.m., and the Sanchez-Ceja case is set for trial on May 18, 2021. Mr. Ladd apparently believes

that the court has time to set other important matters aside and entertain a legally-insufficient

motion to suppress.




Memorandum Opinion and Order – Page 4
        A district court has the inherent power and right to manage its docket, which is why it

issues scheduling orders. This case was set for trial for June 14, 2021, by the court’s Amended

Criminal Trial Scheduling Order of October 23, 2020 (Doc. 91). When motions are filed late and

good cause does not exist to grant them, scarce judicial resources are unnecessarily expended and

diverted from other matters on its crowded docket.

        The latest motion for leave is not the first time Defendant has requested leave to file a

motion after pretrial deadlines have passed. On November 14, 2018, Mr. Ladd filed his Unopposed

Motion for Leave to Dismiss the Indictment (Doc. 57), and he also filed a motion to continue the

trial date on the same day (Doc. 59). The motion was based on Mr. Ladd’s counsel becoming

aware of Gundy v. United States, No. 17-6086, pending before the United States Supreme Court.

Among other things, Defendant’s counsel raised one of the same arguments that he raised in his

current motion, namely, that he would provide ineffective assistance of counsel if he did not

address the issue in Gundy and, therefore, should be allowed to file a motion to dismiss. 1 The

court granted the leave requested on November 16, 2018 (Doc. 63), and it continued the case as

requested by Mr. Ladd until after the Supreme Court issued its opinion in Gundy. On June 20,

2019, the Supreme Court issued its opinion in Gundy, 139 S. Ct. 2116 (2019), which affirmed the

appellate court’s decision and held that 34 U.S.C. § 20913(d), which authorizes the U.S. Attorney

General to determine whether SORNA’s requirements apply to offenders convicted of sex offenses

before SORNA’s enactment, does not violate the nondelegation doctrine. As the sole assertion in




        1
         The argument lacks merit. As the Government correctly notes, “[C]ourts evaluate the
effectiveness of counsel’s performance to ‘directly controlling precedent’ at the time.” Gov’t Resp. to
Def.’s Motion for Leave to File Mot. to Suppress (Doc. 94 at 2) (citing United States v. Fields, 565 F.3d
290, 294 (5th Cir. 2009); Strickland v. Washington, 466 U.S. 668, 689 (1984)).

Memorandum Opinion and Order – Page 5
Defendant’s Motion to Dismiss was no longer at issue, the court denied Defendant’s Motion to

Dismiss the Indictment (Doc. 74).

       Had the Supreme Court ruled the way Mr. Ladd desired, such ruling certainly could have

affected this case’s outcome. This is so because a decision of the United States Supreme Court is

binding on this court, while a decision by the First Circuit en banc is not binding on this court.

Thus, the court sees no judicial economy or efficiency in granting a motion to allow the filing of a

motion to suppress, even if the First Circuit rules in favor of the defendant in United States v.

Moore-Bush.

       The court now turns to another matter that needs to be addressed and corrected. Defendant

has mischaracterized (perhaps unintentionally) the court’s action regarding whether to conduct a

jury or nonjury trial in this action. On November 9, 2018, the court denied Mr. Ladd’s oral request

for a bench trial (See Doc. 53). On November 14, 2018, Defendant requested a bench trial (Doc.

58) pursuant to Federal Rule of Criminal Procedure 23(a). The court had previously made it clear

to the parties that it was not inclined to grant the motion for a bench or nonjury trial, but the court,

nevertheless, stayed its ruling regarding Defendant’s Request for Bench Trial (Doc. 63). The court

had earlier informed the parties that it had to approve a nonjury trial pursuant to Federal Rule of

Criminal Procedure 23(a)(3), notwithstanding any agreement by the parties.

       Defendant did not want a jury trial because he “believes that he will suffer uncorrectable

prejudice if he is required to have his case heard by a jury in light of the evidence he expects the

[G]overnment will attempt to present to such jury.” Unopposed Request for Bench Trial 1, ¶ 3

(Doc. 58). The court denied the motion without prejudice on September 20, 2019 (Doc. 78).

       On June 12, 2020, the court sua sponte reconsidered (Doc. 79) its denial of Defendant’s

Unopposed Request for Bench Trial (Doc. 58). Because of the Covid-19 Pandemic and its severity,


Memorandum Opinion and Order – Page 6
and the need to avoid unnecessary delay and promote the administration of justice, the court

reversed itself and granted the unopposed request for a bench trial (See Doc. 79). Four days later

on June 16, 2020, Defendant filed his Jury Trial Demand (Doc. 80). Defendant chides the court

for reconsidering its earlier decision because “no motion for reconsideration [was] pending.” Id.

at 1. The court does not need a pending motion to reconsider an earlier order, as it may consider

any order it issued earlier, unless it no longer has jurisdiction over the case. This is so well-settled

that the court will not even cite any authority for this principle of law, and no reasonable person

would dispute it. The jury trial demand was filed almost nine months after the court denied the

motion for a bench or nonjury jury trial, which Defendant had requested vigorously and made it

unequivocally clear to the court that he did not want a jury trial.

       Mr. Ladd at no time informed the court that he now desired something to which he had

previously objected. To correct the revisionist history touted by Defendant, the court notes that it

had earlier insisted that this action be heard by a jury. It was Mr. Ladd who did not want to exercise

his constitutional right to a jury trial because he believed that some evidence would be admitted

that was unduly prejudicial to him and could not be cured by a limiting instruction.

       Because of Mr. Ladd’s repeated requests and insistence on a nonjury trial, as well as the

safety concerns posed by the COVID-19 Pandemic, the court sua sponte decided to grant

Defendant what he had requested on several occasions. Having a nonjury trial would have greatly

reduced the number of persons, especially members of the panel and those selected to serve as

jurors. The implication or impression that the court was attempting to deny Mr. Ladd his

constitutional right to a jury trial is false and misleading, and disrespectful to the court. Mr. Ladd

should have simply stated that he wanted to exercise his right to a jury trial, which the court could

not deny him, and that would have been the end of the story, as the court obviously would have


Memorandum Opinion and Order – Page 7
granted his request for a jury trial. The comments chiding and lecturing of the court as set forth in

his Jury Demand (Doc. 80) were, therefore, unnecessary. Rather than having complete candor

with the court, Mr. Ladd revised history and made it seem as if the court had some nefarious intent

or scheme to deny him a jury trial when he only gave notice to the court that he had changed his

mind four days after the court decided to grant him what he had originally requested on several

occasions. Such tactics and legal legerdemain will not be allowed at trial. Bluntly speaking, given

the history of this case, the court does believe that Mr. Ladd’s decision to request a jury trial was

made until after he became aware of the court’s order of June 12, 2020.

IV.    Motion for Leave to File a Reply to the Government’s Response to Motion for Leave
       to File Motion to Suppress (Doc. 95)

       First, the motion is in direct violation of a court order. On April 26, 2021, the court issued

a gavel order specifically stating, “No reply will be allowed by Defendant.”            Despite the

unequivocal language, Defendant filed a motion for leave on May 3, 2021.

       Second, and more importantly, the court issued the order disallowing a reply because it had

reviewed the motion prior to the Government’s response and was convinced that the earlier-filed

motion for leave to file a motion to suppress should be denied. In reviewing the second motion to

leave, Defendant essentially restates his prior arguments and nothing of substance was added to

convince the court that any controlling authority indicated that a motion to suppress would be

successful or even warranted. As no binding authority was provided or referenced, filing a motion

to suppress did not advance or promote the interest of justice, and the court saw no utility in

allowing a reply to the first motion for leave.

V.     Conclusion

       The court has been extremely patient with Mr. Ladd regarding this action. This is an old

case—one of the oldest criminal cases that the court has on its docket. In retrospect, the court

Memorandum Opinion and Order – Page 8
should not have granted a continuance based on Gundy, and this case would no longer remain

before the court. Of course, hindsight is always twenty/twenty, and it teaches valuable lessons.

        As previously noted, Defendant filed a motion to continue the trial date on November 14,

2018, which was less than four weeks before the scheduled trial date of December 10, 2018. The

court granted the continuance because Defendant’s motion raised some valid concerns, as the

Grundy case was pending at the Supreme Court and its ruling could have substantially affected

Mr. Ladd’s case. That situation is not present here because his current motions do not raise legal

issues of the magnitude of those raised in Gundy; however, there is one major similarity: the

motions filed in 2018 and those filed recently were all filed well beyond the deadlines set by the

court and before approaching trial dates. Had the continuance in November 2018 not been granted,

this case would have been tried in December 2018, well ahead of the Pandemic, which has caused

unprecedented delay in many criminal cases. While Defendant argues that he is not requesting a

continuance of the trial, he for all purposes is doing so. Either the court would have to divert its

attention from other matters set on its criminal docket during the months of May and June, which

it will not do, or grant a continuance in this case.

        No binding authority has been cited to this court that justifies the filing of a motion to

suppress. This court simply cannot afford to further delay a trial based on what Defendant believes

a court may do, or expend scarce judicial resources on a motion that fails to cite any authority that

is binding on this court in support of his position. A court has to use its best judgment and apply

the law as it exists at the time a trial takes place. “The jig is up.” This case will proceed to trial

as currently scheduled, unless Mr. Ladd decides to plead guilty.

        Accordingly, for all of the reasons herein stated, the court denies Defendant’s Motion for

Leave to File Motion to Suppress (Doc. 92.); denies Defendant’s Motion for Leave to File a Reply


Memorandum Opinion and Order – Page 9
to the Government’s Response to Motion for Leave to File Motion to Suppress (Doc. 95); and

strikes Defendant’s Proposed Motion to Suppress and Defendant’s proposed reply. 2

       It is so ordered this 7th day of May, 2021.




                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




       2
        Although both documents have been stricken, they remain part of the case for record purposes.


Memorandum Opinion and Order – Page 10
